Citation Nr: 1817461	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-34 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected dysthymic disorder and post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1975.  

In a September 2011 decision, the Board granted the Veteran's appeal as to a claim of entitlement to an increased rating for service-connected dysthymic disorder, assigning a 50 percent evaluation.  This decision was effected in an October 2011 rating decision.  In a March 2012 statement, the Veteran disagreed with the October 2011 rating decision, which implemented the findings of the Board's September 2011 decision.  Here, as noted by the December 2013 Statement of the Case, the Board's September 2011 decision is final; the RO only reviewed evidence received after the September 2011 Board decision.  See 38 C.F.R. § 20.1100 (2017).  

Thus, the March 2012 statement from the Veteran is not a notice of disagreement; rather, it is a claim for an increased disability rating.  The Board also finds that the issuance of a Statement of the Case (SOC) in December 2013 and a Supplemental Statement of the Case (SSOC) in October 2014 has validated an appeal as to this matter, notwithstanding there not being an initial adjudicatory action upon which the appeal is based.  In reliance on the December 2013 SOC, the Veteran submitted a VA Form 9 later that month.  In reliance on the October SSOC, the Veteran's representative submitted a Statement of Accredited Representative in Appealed Case VA Form 646 later that month.  The Veteran then waited for almost two years to present testimony before the undersigned Veterans Law Judge.  Thus, the Board will continue with the adjudication of this issue.  


In the August 2016 hearing, the Veteran and his representative asserted that the Veteran was unemployable as a result of his service-connected psychiatric disorders.  As such, it follows that a request for TDIU was reasonably raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (providing that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  Therefore, the issue of entitlement to TDIU is also before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, the Board finds that remand is appropriate to provide an examination to ascertain the severity of the Veteran's service-connected dysthymic disorder and PTSD.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Here, a VA examination was conducted in July 2014.  At the August 2016 hearing, the Veteran's the representative correctly noted that the July 2014 VA examiner listed depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances with motivation and mood as the Veteran's current symptoms.  The representative contended that this list misrepresented the Veteran's functional abilities.  Specifically, Veteran's representative noted that the Veteran had depressed moods, and anxiety and panic attacks more than once per week.  The Veteran had specifically reported having panic attacks three to four times per week.  He also had memory loss, forgetting things, which the representative noted was mentioned recently in VA treatment records.  The representative next asserted that the Veteran had periods of difficulty with impulse control and irritability.  The Veteran was also noted to be neglectful of personal care and hygiene.  The representative asserted that he Veteran suffered from an intermittent inability to perform activities of daily living.  Finally, the representative noted that the Veteran, though hesitant to report this symptom to the VA examiner, had experienced suicidal ideation but with no plan or intent.  The Veteran indicated that he had a very difficult relationship with his wife, suffering from anger problems.  VA treatment records from October and June 2015 document the Veteran's reports of struggles with thoughts of suicide.  In light of the Veteran's testimony and the more recent VA treatment records, the Board finds that VA should provide another examination to ascertain the severity of the Veteran's service connected psychiatric disorder in light of the increased symptoms discussed in the August 2016 hearing.  

Because a decision on the increased rating claim could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and remand is required.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  In addition, the Board finds that the appeal as to a TDIU should be properly developed.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to develop the Veteran's appeal of entitlement to a TDIU.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  f any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected dysthymic disorder and PTSD.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must also address the Veteran and his representative's contentions regarding present symptoms provided in the August 2016 Board hearing, and VA treatment records showing the Veteran's reports of suicidal ideation.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

